TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00017-CR


Charles Bunton, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9024242, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed on April 3, 2003.  The court
reporter informed the Court that the record would be completed by June 2, 2003.  The record has not
been received.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to tender
the reporter's record for filing no later than August 22, 2003.  No further extension of time will be
granted.
It is ordered July 25, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish